CRancii, C. J.,
dissented, because he was of opinion that the defendant might make a valid promise, (subsequent to his emancipation) grounded upon the consideration of the money advanced while the defendant was a slave, and still this claim would be in consequence of such advance of the money, and that such promise would become a new contract made subsequent to his manumission, and therefore not within the Act of Assembly. He also inclined to the opinion that the acknowledgment to Harris was a fact from which the jury might infer an express promise by the defendant subsequent to his emancipation, and before the suit brought. See Williams v. Brown, 3 B. & P. 72, Heath, J’s., opinion.